Title: To George Washington from Charles Pettit, 23 September 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Mr Wilcocks’s—1 Mile South of Fredericksburg 23 Septr 1778
          
          Mr Torrey who was appointed by Genl Heath Captain of a Company of Bakers, and sent from Boston to the Army in June last, informs me that he finds it not in his Power to render that Service to the Publick, while he continues with the Army, which was the Object of his Appointment. The Camp is an improper Place for the Baking of hard Bread. He expected, on coming to it, to employ his People in baking Loaf Bread for the Army; but he informs me that since the Army encamped at White Plains he has had no Call for soft Bread except for the Staff, every Brigade having found Means to bake for themselves; And as there is a Profit resulting, either to some particular Officers or to the Men at large, from their drawing Flour instead of soft Bread, they have all chosen the former. The Design in appointing a Baker to attend the Army was to save this Profit to the Publick; and in Quarters or in Garrison I am told it would afford a considerable Saving besides the Pay of the Bakers; but during a Campaign while the Camp is frequently shifting, I am told little or nothing would be saved were the Men all to draw soft Bread; as nearly the same Expence attends the Preparations at every new Encampment as would be necessary for a Twelve month’s Continuance of the Business. Capt. Torrey appears to be a judicious, wel-disposed Man, and expresses Concern at being kept in publick Pay to so little Purpose. If he could be stationed at some proper Place and employed in baking Biscuit he might be more useful. He informs me there is no Baker at Boston on established Pay, and as a considerable Quantity of Bread, both hard & soft, must be 
            
            
            
            wanted there, perhaps he may be most usefully employed in or near that Place.
          As this Company of Bakers was raised under a special Resolution of Congress, by order of the Board of War, & by that Board put under the immediate Direction of Genl Heath, I had considered it as totally independant of the Q.M. Genl and therefore never intermeddled in the Direction of it till I was lately informed by Col. Hay it was your Excellency’s Pleasure I should give some Directions to Capt. Torrey. On conversing with him I have thought it necessary to submit the foregoing Facts and Observations to your Excellency and to request your Direction whether Capt. Torrey and his Compy shall be continued with the Army or sent to any, and what other Place. I feel myself the more inadequate to the Determining upon the Matter without giving your Excellency this Trouble; as the Produce of their Labour falls into a Department over which I have no Control. I have the Honour to be, with the most perfect Respect, Your Excellency’s most obedt humble Servt
          
            Cha. Pettit A.Q.M.G.
          
        